Title: To Thomas Jefferson from Calvin Jones, 12 January 1809
From: Jones, Calvin
To: Jefferson, Thomas


                  
                     Sir, 
                     Raleigh Jan. 12 ′9
                  
                  During a very Interesting session of Congress and near the close of a long Administration, I can readily believe that every thing not immediately connected with national affairs must be troublesome and Intrusive—
                  I will detain you but a moment to refer you to an article under the Agricultural head of the inclosed paper which proceeds from the same motives which dictated your patriotic and benevolent communication to the Agricultural Society of South Carolina on the subject of the Olive Tree.
                  We have occasionally sent you a number of our paper: After the close of your administration, when you can give your attention to other and favourite objects we shall again send you such papers as contain any thing important in Agriculture and its kindred arts—Besides the Gratification of Communicating information to one whom our Country is so much Indebted to, another object will be to invite communications to a paper which has an extensive circulation among the Farmers of the Southern States—We shall avail ourselves of every opportunity to give currency to the publications of Societis and the writings of Individuals on all the subjects comprized within the plan of our paper.
                  With the best wishes for your honour & happiness, I am
                  Most Respectfully Your Obedient Servant
                  
                     Calvin Jones 
                     
                  
               